Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Boice (Reg. No. 44545) on 6/16/2022.
	The application has been amended as follows:

Claim 1. (currently amended)	
	A computer-implemented method comprising:
	defining, by one or more processors, layers in a neural network based on neuron locations relative to an initial input and a final output of the neural network, wherein neurons in the neural network are hardware processors, wherein a first layer in the neural network is closer to the initial input than a second layer in the neural network, and wherein the second layer is closer to the final output than the first layer;
	defining, by one or more processors, parameter criticalities for all parameter weights used by the neural network based on the neuron locations relative to the initial input and the final output, wherein the parameter weights weight an impact that connections between neurons in the neural network have in determining the final output, and wherein the parameter criticalities define levels of impact that the parameter weights have on a final output of the neural network;
	associating, by one or more processors, defined layers in the neural network with portions of memory based on defined parameter criticalities, wherein the first layer is assigned a first portion of memory that is more error-prone than a second portion of memory that is assigned to the second layer;
	storing, by one or more processors, a first set of parameter weights used by neurons in the first layer in the first portion of memory;
	storing, by one or more processors, a second set of parameter weights used by neurons in the second layer in the second portion of memory;
	identifying, by one or more processors, error-prone processing elements and interconnects used in the first layer of the neural network; 
	further defining, by one or more processors, the parameter criticalities for the first set of parameter weights stored in the first portion of memory based on use of the error-prone processing elements and interconnects used in the first layer of the neural network, wherein parameter weights that are less critical to a correct model behavior of the neural network are processed, stored and transmitted using error-prone computing resources and parameter weights in the neural network;
	identifying, by one or more processors, error-free processing elements and interconnects used in the second layer of the neural network; and
	further defining, by one or more processors, the parameter criticalities for the second set of parameter weights stored in the second portion of memory based on use of the error-free processing elements and interconnects used in the second layer of the neural network, wherein parameter weights that are more critical to a correct model behavior of the neural network are processed, stored and transmitted using error-free computing resources and said all parameter weights in the neural network.

Claim 18. (currently amended)	
	The computer-implemented method of claim 1, further comprising:
	identifying, by one or more processors, a first quantity of neurons in the first layer in a neural network;
	identifying, by one or more processors, a second quantity of neurons in the second layer in the neural network;
	determining, by one or more processors, that the second quantity of neurons is greater than the first quantity of neurons; and
	in response to determining that the second quantity of neurons is greater than the first quantity of neurons, storing, by one or more processors, the first set of parameter weights for neurons in the first layer in the first portion of memory and storing, by one or more processors, the second set of parameter weights for neurons in the second layer in the second portion of memory.

Claim 21. (new) 
	A computer program product for optimizing a neural network, the computer program product comprising a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to:
	define layers in a neural network based on neuron locations relative to an initial input and a final output of the neural network, wherein neurons in the neural network are hardware processors, wherein a first layer in the neural network is closer to the initial input than a second layer in the neural network, and wherein the second layer is closer to the final output than the first layer;
	define parameter criticalities for all parameter weights used by the neural network based on the neuron locations relative to the initial input and the final output, wherein the parameter weights weight an impact that connections between neurons in the neural network have in determining the final output, and wherein the parameter criticalities define levels of impact that the parameter weights have on a final output of the neural network;
	associate defined layers in the neural network with portions of memory based on defined parameter criticalities, wherein the first layer is assigned a first portion of memory that is more error-prone than a second portion of memory that is assigned to the second layer;
	store a first set of parameter weights used by neurons in the first layer in the first portion of memory;
	store a second set of parameter weights used by neurons in the second layer in the second portion of memory;
	identify error-prone processing elements and interconnects used in the first layer of the neural network; 
	further define the parameter criticalities for the first set of parameter weights stored in the first portion of memory based on use of the error-prone processing elements and interconnects used in the first layer of the neural network, wherein parameter weights that are less critical to a correct model behavior of the neural network are processed, stored and transmitted using error-prone computing resources and parameter weights in the neural network;
	identify error-free processing elements and interconnects used in the second layer of the neural network; and
	further define the parameter criticalities for the second set of parameter weights stored in the second portion of memory based on use of the error-free processing elements and interconnects used in the second layer of the neural network, wherein parameter weights that are more critical to a correct model behavior of the neural network are processed, stored and transmitted using error-free computing resources and said all parameter weights in the neural network.

Claim 22. (new)	
	A system comprising:
	one or more processors; 
	one or more computer readable memories operably coupled to the one or more processors; one or more computer readable storage mediums operably coupled to the one or more computer readable memories; and 
	program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the program instructions comprising:
	program instructions for defining layers in a neural network based on neuron locations relative to an initial input and a final output of the neural network, wherein neurons in the neural network are hardware processors, wherein a first layer in the neural network is closer to the initial input than a second layer in the neural network, and wherein the second layer is closer to the final output than the first layer;
	program instructions for defining parameter criticalities for all parameter weights used by the neural network based on the neuron locations relative to the initial input and the final output, wherein the parameter weights weight an impact that connections between neurons in the neural network have in determining the final output, and wherein the parameter criticalities define levels of impact that the parameter weights have on a final output of the neural network;
	program instructions for associating defined layers in the neural network with portions of memory based on defined parameter criticalities, wherein the first layer is assigned a first portion of memory that is more error-prone than a second portion of memory that is assigned to the second layer;
	program instructions for storing a first set of parameter weights used by neurons in the first layer in the first portion of memory;
	program instructions for storing a second set of parameter weights used by neurons in the second layer in the second portion of memory;
	program instructions for identifying error-prone processing elements and interconnects used in the first layer of the neural network; 
	program instructions for further defining the parameter criticalities for the first set of parameter weights stored in the first portion of memory based on use of the error-prone processing elements and interconnects used in the first layer of the neural network, wherein parameter weights that are less critical to a correct model behavior of the neural network are processed, stored and transmitted using error-prone computing resources and parameter weights in the neural network;
	program instructions for identifying error-free processing elements and interconnects used in the second layer of the neural network; and
	program instructions for further defining the parameter criticalities for the second set of parameter weights stored in the second portion of memory based on use of the error-free processing elements and interconnects used in the second layer of the neural network, wherein parameter weights that are more critical to a correct model behavior of the neural network are processed, stored and transmitted using error-free computing resources and said all parameter weights in the neural network.

Reasons for Allowance
2.	The following is an Examiner’s statement of reason for allowance: Claims 1, 21-22 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…
“	…store a first set of parameter weights used by neurons in the first layer in the first portion of memory;
	store a second set of parameter weights used by neurons in the second layer in the second portion of memory;
	identify error-prone processing elements and interconnects used in the first layer of the neural network; 
	further define the parameter criticalities for the first set of parameter weights stored in the first portion of memory based on use of the error-prone processing elements and interconnects used in the first layer of the neural network, wherein parameter weights that are less critical to a correct model behavior of the neural network are processed, stored and transmitted using error-prone computing resources and parameter weights in the neural network;
	identify error-free processing elements and interconnects used in the second layer of the neural network; and
	further define the parameter criticalities for the second set of parameter weights stored in the second portion of memory based on use of the error-free processing elements and interconnects used in the second layer of the neural network, wherein parameter weights that are more critical to a correct model behavior of the neural network are processed, stored and transmitted using error-free computing resources and said all parameter weights in the neural network.”

3.	Claims 1, 4-8, 13-14, 18-19 and 21-22 are allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 6:00 a.m. to 3:00 p.m. or contact the Supervisor Mr. Michael Huntley at (303)-297-4307.

/P. C./
Examiner, Art Unit 2129
Peter Coughlan
Patent Examiner
6/16/2022



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129